Case 3:20-cv-00837-HEH Document 1-1 Filed 10/30/20 Page 1 of 6 PagelD# 7

 

RICHMOND CITY CIRCUIT COURT
Civil Division
400 NORTH 9TH STREET
RICHMOND VA 23219

Summons

To: MIKE SIDA Case No. 760CL2000441 1-00
LOWES STORE #1037

1640 WEST BROAD STREET
RICHMOND VA 23220

The party upon whom this summons and the attached complaint are served is hereby notified
that unless within 21 days after such service, response is made by filing in the clerk’s office
of this court a pleading in writing, in proper legal form, the allegations and charges may be

taken as admitted and the court may enter an order, judgment, or decree against such party
either by default or after hearing evidence.

Appearance in person is not required by this summons.

Done in the name of the Commonwealth of Virginia on,Friday, September 25, 2020

Clerk of Court: EDWARD F JEWETT

  

by al Sty
é MEPUTY CLER Sg
| C ,,
Instructions: |

Hearing Official:

Th
W
rr
hs

LEWIS, WANDA

Attorney's name: PRO SE
Case 3:20-cv-00837-HEH Document 1-1 Filed 10/30/20 Pége2%f/8Pdgeips @-14//~ /

September 2020
Ms. Wanda Y Lewis vs Lowe’s
Reason of Complaint

Ms. Lewis has been the subject of continuous verbal harassment from Lowe’s employees
and customers. She has experience emotional distress due to the conditions of her working
environment. She believes the verbal harassment is intentional. Due to these reasons she has filed
a civil lawsuit in the Richmond Circuit Court.
Case 3:20-cv-00837-HEH Document 1-1 Filed 10/30/20 Page 3 of 6 PagelD# 9

Ms. Wanda Y. Lewis vs Lowe’s
Reason of Complaint

I would like to file a complaint because since September 25, 2019 to the present moment
I have been faced to deal with harassing comments from several staff members and customers at
Lowe’s. The comments they be making towards me indirectly has made my working
environment very- difficult and hard for me to focus on my job duties as a cashier. The
statements they be making about me has bought up several emotions, there are times I dread
going to work; I get angry; I wonder why me! Listed below are the names of the people and the

statements they make towards me indirectly throughout the days I work:

Tammy said: (1) let’s do this to them to see who telling the truth (2) she knows if she gets married, we
got her (3) since she wants to sue everybody (3) they should have never gotten rid of her (4) they're
trying to sue her (5) she’s digging up her own butt (6) Her daddy said he’ll just find somebody to marry
her (7) she got something on everybody she better not tell how she did it (8) there’s nothing we can do
(9) doesn’t matter where she got it (10) she’s always getting him on trying to get her (11) They said you
better not fire her (12) she won’t be able to sue us no matter how made she gets (13) we are trying
tomake her crack, but she keep acting like she doesn’t hear (14) she can get all she can get (15) she
figure things out so theres nothing we can do(15) whatever they say | did not have anything to do with it
(16) she get all she can get but her father can’t help her (17) He shouldn’t have kept trying to get her
(18) | told them we’re just helping (19) we don’t know why she ran scared

Tracy said: she lied about being molested (2) because y’all stand around playing and talking we cannot
get rid of her because she does her job better than some of y’all (3) they will just say we shouldn’t have
told her (4) She better not sue me (5) how can she continue to work around us knowing we are talking
about her (6) God knows what she is doing (7) they should have never gotten rid of her (8)they knew it
wouldn’t work (9) they said it doesn’t matter how she found out (10) | can’t wait til she messes up, then
we got her (11) | wish | hadn’t done it (12) all they are going to say | shouldn’t said it so she overhear
(13) she thinks Dennis Ratner is trying to kill her (14) she cannot do anything to us we are just talking
about her (15) they are trying to get it where she has to settle for her own salon (16) her daddy got
proof she didn’t do anything, they are trying to get it where he can’t use it (17) lets hope her daddy
won't be able to use it (18) it wouldn’t work (19) she got us on suicide (20) no one told you to commit
suicide (21) They’re going to have to bring someone in she thinks she’s smarter than us (22) after we do
that we got her (23) | don’t know why she wants me (24) she got me, she swore she will sue me for
everything | got (25) she knows what she’s doing (26) she really think he’s trying to protect her (27) they
had us say we were just talking about her now we just say she’s paranoid(28) Doesn’t matter where she
got it (28) she blamed it on GOD (29) all he has to say is he didn’t know his daughter was smart (30) she
Case 3:20-cv-00837-HEH Document 1-1 Filed 10/30/20 Page 4 of 6 PagelD# 10

won't be able to sue you because we are just talking about her (31) | can’t wait til she find out she can’t
use it then Dominic said she shouldn’t have pretended (32) her daddy has evidence she had it ever since
she was small (33) her daddy is going to sue me for everything | got; her daddy got proof she is sick (34)
Wanda not the one who’s smart, her personality is (34) she determined nobody is going to sue her (35)
y'all are just out to get her (35) he can’t help it if his daughter is smart (36) she believes he is trying to kill
her

Mia said: (1) they made her believe they put voo-doo on her to see if she believes in the word. (2) They
would say we shouldn’t have told her. (3) she wouldn’t want to sue anybody else. (4) how can she work
with us knowing what we know about her. (4) they said it doesn’t matter how she found out (5) | wish |
hadn’t done it, (6) | want her to hear me; it doesn’t matter if she hears me with all the evidence she has
on me (7) They accused us of causing her to have double personalities (8) doesn’t matter where she got
it (9) she can’t help what she overhears (10) she heard you say if she didn’t write it down can’t sue (11)
they are not going to tell her until they figure out how she got it (12) her daddy has evidence she had it
ever since she was small (13) don’t know why she don’t want to go with her daddy when he has the
proof (14) why would someone want to write down they wouldn’t want to be around a person who digs
up their own tail (15) better not tell where he got it from

Khia said: everybody knows she’s good!

Micheala said: she shouldn’t have done it (2) they keep doing it to her because they are trying to drive
her crazy, said to Marshay once they find out how her father got the information everybody can sue

him, let’s hope he can’t use it (3) when they find out how her daddy got the information he will get sued
by everybody (4) will you help us harass her all we have to do is say we’re just talking about her trying to
make her quit (5) I’m not telling somebody my whole life story from the time | was young (6) We'll just
deny we said it (6) tomorrow is the last day she heard the doctor say how she couldn’t have gotten it. (7)
if she pulls her teeth that’s it there is nothing we can do (8) she means what she say (10) she figured it
out

Pat: lets just hope she doesn’t sue us for everything we have (2) yall are just trying to get her (3) doesn’t
matter how they did it (4) his daughter just want to be left alone (5) her daddy said Wanda didn’t give
him any trouble (6) she will get all she can get someone must had told her (7) she remembered one
more thing her daddy said (8) if you were pretending to know what is going on we got you (9) you know
we can hear everything you say (10) Barbara is the only one who can sue her daddy (11) we cannot fire
her that is why we are trying to make her look for another job (12) she can still sue even if she lied(13) a
man said something that made her run scared (14) we’re just say she didn’t follow her drreams

Ray Ray: (1) they knew she would commit suicide; her daddy said that if she doesn’t come out of it he
was going to sue them for everything they got. (2) we know you running scared Mr. Mike Sida said he
wish he had not done it, you didn’t write it down

Dominic said: (1) she lied about being molested (2) she better not sue me (3) they should have never
gotten rid of her (4) they knew it wouldn’t (5) they said it doesn’t matter how she found out (6) her
daddy didn’t know she couldn’t handle it (7) | am going to turn around and help (8) her daddy shouldn’t
have done it (8) She hangs on every word we say (he said it twice on different days) (9) her daddy got
proof she didn’t do anything (10) once they figure out how her daddy got it you can sue him (11) doesn’t
matter where she got it (12) she knows she is going to be rich (13) she told us what she’s going to do
Case 3:20-cv-00837-HEH Document 1-1 Filed 10/30/20 Page 5 of 6 PagelD# 11

with the money (14) she shouldn’t have ran scared (15) she would sue her own daddy (16) she
shouldn’t have pretended (16) don’t matter how they got it (17) Renee shouldn’t have said something
(18) se all get sued by her brother (19) she thinks somebody is watching her (20) she really has double
personality; they had no business saying they put voo-do on her

Chris: how do she know what we are doing, it’s kind of scary

Shandria: (1)l am going to turn around and help (2) she did it so she could be rich (3) she would sue her
own daddy )3) she really don’t know what's going on

Hollis: (1)| don’t know why she is writing things down because she won't be able to use it (2) we’re just
trying to help

Greg: (1) she was talking to her GOD, so we cannot use it; she knows she got us (2) she gave evidence
she knows what she’s doing (3) they don’t care how she did it (3) her daddy asked if she such a good
worker how come she’s not on the board

Janet: (1) her breath stinks (2) she got everything written down (3) If she doesn’t do it it is because she
heard me (3) I’m trying to help (4) She wrote down I’m trying to help (4) she got me on trying to drive
her sick (5) she know if she doesn’t write it down she can’t use it (5) Renee shouldn’t have told her (6)
she know we are trying to get her to run scared (6) | don’t know why she ain’t going insane she know we
are talking about her (7) give us something her daddy can use (8) he said he know his daughter is not
dumb (9) she had no business pretending | don’t care if she do believe in the LORD (10) Her daddy didn’t
know she couldn’t handle people talking about her (11) she writes things down and she better not lie;
they trying to catch her in a lie (12) we just want to make sure she heard us

Jacob: the reason she wants to know your name is so she can write it down

Samhauria said: (1) I’m helping you make her quit (2) | don’t want to be around someone who digs up
their own tail

Annette said: he said he was going to get her

Valarie said: You shouldn’t have pretended to be sick (twice), (2) she said she believe in the LORD! (3)
Now | wish | hadn’t done it.

Rocky said: (1) It looks like we are not going to be able to catch her because another man had just asked
her out. (2) she is determined to get all of them

Mike Sida: (1) told Michaela y’all better lay off -of her she is about to crack (2) they are going to let her
sue (3) she got a lot on us. (4) dumb bitch (5) she knows if she doesn’t write it down; she can’t use it (6) |
might as well give up she got me

Duane: that’s the girl who can sue Dennis Ratner for millions of dollars for exposing she digs up her tail
Alexa: we're driving her crazy!

Cat (Cathy)- (1) we won’t stop until we have driven her crazy (2) you might as well give up Dennis Ratner
won't let you sue all of us.

Brenda: they told us we better stop because she really believes in the LORD
Case 3:20-cv-00837-HEH Document 1-1 Filed 10/30/20 Page 6 of 6 PagelD# 12

Dermiane, Xavier, Both Justins, Abigail, Brian, Jordan, Walker, Collin, Frank, Destiny, Carl, Adam, Krystal,
Daniel, Paul, Tardasia, Kush, DJ, JayJay, Forrest, Alecia, Debrah or Kathy, Arrie, Todd, Johnathan,
Mathew.

I believe these people are intentionally talking about me because they make
references to the things I say and do like I write things they say down, and I once believe voo-
doo was put on me. They also make references about Dennis Ratner, Barbara and Renee whom I
use to work for and with. I have indirectly confronted Janet, Hollis and Mia on some of the
comments they have been making towards me indirectly. When confronting Valarie, I asked

Dominic to stand in and Mr. Sida to preside over us.

I am asking the courts to award me the sum of $358,000,000.00 for having to
suffer through and endure such horrific treatment which I believe they intentionally inflicted

emotional distress upon me for nearly a year now.
